UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant Filed by a Party other than the Registrant Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) Definitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to §240.14a-12 Hess Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: HESS CORPORATION News Release HESS COMMENTS ON ISS REPORT ISS BETRAYS OWN PRINCIPLES; FLAWED ANALYSIS IGNORES KEY FACTS AND HESS’ SLATE OF ALL NEW, WORLD-CLASS INDEPENDENT DIRECTORS EGAN JONES RECOMMENDS HESS SHAREHOLDERS SUPPORT ALL OF HESS’ NEW, INDEPENDENT DIRECTOR NOMINEES HESS URGES SHAREHOLDERS TO PROTECT VALUE OF INVESTMENT, VOTE FOR ITS HIGHLY QUALIFIED DIRECTORS ON THE WHITE PROXY CARD NEW YORK — May 3, 2013 — Hess Corporation (NYSE: HES) today commented on the report issued by Institutional Shareholder Services Inc. (“ISS”). ISS's flawed analysis does not reflect the fact that Hess has nominated five all new independent director nominees to oversee the continued execution of a market-endorsed transformation plan and disregards the highly problematic compensation scheme put in place for Elliott Management’s dissident nominees. Hess notes that Egan Jones, a competing proxy advisory firm, yesterday issued a report in support of ALL of Hess’ director nominees and believes that shareholders who conduct their own thoughtful analysis will arrive at the same conclusion. Hess continues to urge shareholders to vote on the WHITE proxy card FOR all of its new, highly qualified, independent director nominees at the Company's 2013 Annual Shareholders Meeting, which will be held on May 16, 2013. The Company said, “ISS has betrayed its own principles. We have exceeded ISS’s burden of proof on all counts – the economic superiority of our transformation plan and the suitability of a world-class slate of new, independent nominees to oversee the execution of that plan. It is troubling that ISS would suggest that shareholders support dissident candidates who are beholden to a new, four percent shareholder that has offered no constructive ideas for change at Hess. We are executing well against our multiyear transformation to a pure play E&P company, a plan that has received overwhelming support from our shareholders and independent Wall Street analysts. Our five new director nominees are committed to creating sustainable long term value for all Hess shareholders and are the clear choice for those who want truly independent, experienced new directors who will represent their interests. “The ISS report is in keeping with an institutional bias toward dissident slates, recommending for the dissident on approximately 75 percent of proxy contests. In this case, it is especially troubling that it has reflexively supported dissident directors who are neither independent nor incentivized to act in the best long-term interests of all Hess shareholders. Only in the world of ISS could director nominees’ evaluation of a plan, which has been endorsed by a majority of shareholders and independent research analysts, be construed as a negative. It is disturbing precedent that ISS would deem it unfit for a nominee to conduct due diligence on a company’s strategy and business prior to joining the board. However, when a dissident slate tethers itself to a flawed breakup plan by agreeing to a compensation scheme that would guarantee their enrichment, while destroying long term value for all Hess shareholders, ISS views that to be a positive. Astoundingly, this illogic is a key predicate to their conclusion. At a time that we are delivering real value, blindly following ISS’s recommendations introduces an irresponsible level of risk for Hess shareholders. Electing Elliott’s nominees would jeopardize the ongoing success of our transformation plan by creating a strategically misaligned board which includes dissident nominees who are directly compensated to pursue Elliott’s short-term agenda. “ISS owes a duty to its clients – a duty that is based on cogent, clear-eyed analysis of issues critical to the value of their clients’ investments. This recommendation represents a breach of that duty: · it lacks any critical analysis of the dissident nominees; · disregards easily verifiable facts that would refute their analysis, such as our recent performance in the Bakken; and, · fails to articulate a basis to conclude that the non-incumbent and non-conflicted Hess slate is anything but superior to a conflicted, dissident slate that, in many of its own words, has already prejudged outcomes at Hess. We urge institutional investors, who have fiduciary duties to their own clients, to do their own analysis and come to their own conclusions, particularly in light of ISS’s flawed and shoddy analysis.” Hess notes that Egan Jones, an independent proxy advisory firm, has recommended that Hess shareholders vote for ALL of the Company’s director nominees on the WHITE proxy card: Based on our review of publicly available information, we believe that voting FOR the management’s nominees and voting FOR its other proposals is in the best interest of the Company and its shareholders. In arriving at that conclusion, we have considered the following factors: 1. The belief that the dissidents have not offered a persuasive, comprehensive, strategic plan compared what the Company is executing that will maximize shareholder value. We strongly believe that the management and the Board has clearly demonstrated and executed its plans of transformation for the Company. As stated in the Company’s public disclosure, Hess continues to significantly cut capital expenditures and exploration spending, while driving production growth and maintaining a focused exploration program. Moreover, Hess has been implementing a successful asset divestiture program that has enabled it to deliver higher growth, lower risk E&P assets. 2. We are not convinced that the dissidents’ nominees would work to the benefit of the shareholders, given their level of industry expertise and public company experience, and particularly if receiving compensation from Elliott if elected.
